DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed on 12/1/2020.   Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 12/1/2020 have been accepted and considered by the Examiner.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.  

Claim Objections
5.	Claim 1, 7, and 14 are objected to because of the following informalities:  In Claims 1, 7, and 14, there is no antecedent basis for the terms “the output graph” and “the abstract meaning representation graph.”  In Claims 7 and 14, the fourth line should read “the input parser[[:]];”   Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7 and 14 recite “aligning nodes in the output graph with nodes in the abstract meaning representation graph of a training set.”  However, “the output graph” is never defined in either Claims 7 and 14 or in Claims 1 and 8 from which they depend.   Claims 1 and 8 recite “the abstract meaning representation graph of the input sentence, the abstract meaning representation graph having nodes with node labels based on the predicted node labels and edges between nodes based on the predicted edge labels.”  Since the node and edge labels are only “based on” the predicted edge and node labels, its not clear if “the output graph” is meant to be the “abstract meaning representation graph.”  Defining “the output graph” is needed before these claims can be addressed on the merits.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 5, 7, 13, 15, and 19 are rejected under 35 U.S.C. 102 as anticipated by U.S. Pat. App. Pub. No. 20210375273 (Fancellu et al, hereinafter “Fan”).
With regard to Claim 1, Fan describes:
“A computer-implemented method of generating an abstract meaning representation of a sentence, comprising:
receiving, by a computing device, an input sentence; (Paragraph 44 describes that an utterance is input.)
parsing, by the computing device, the input sentence into one or more syntactic and/or semantic graphs; (Paragraph 59 describes that a DRS structure (Figure 5) is made out of the input utterance, cited as “one or more syntactic and/or semantic graphs.”)
forming, by the computing device, an input graph from the one or more syntactic and/or semantic graphs, the input graph including a node set including words in the one or more input sentences and an edge set including connections between words from the one or more syntactic and/or semantic graphs; (Paragraph 59 describes that the DRS structure can be used to create a graph as sown in Figure 6 with nodes and edges.)
generating, by the computing device, node representations of the words in the node set by natural language processing; (Paragraph 43 describes that RDG 2-2 (cited as “node representations”) is generated by NLP.)
predicting, by the computing device, learned node representations aligned with the node representations in the input graph based on the generated node representations and the edge set, via a first neural network; (Paragraph 55 describes that fragment 1-22 (cited as “learned node representations”) are generated by layer 1-21 (cited as “a first neural network.”)
predicting, by the computing device, node labels in the output graph via a second neural network, based on the learned node representations; (Paragraph 93 describes that node labels are generated.  The portion of the device that generated the edge labels is cited as “a third neural network.”)
predicting, by the computing device, edge labels in the output graph, via a third neural network, based on the learned node representations; (Paragraph 90 describes that edge labels are generated.  The portion of the device that generated the node labels is cited as “a second neural network.”) and
generating, by the computing device, the abstract meaning representation graph of the input sentence, the abstract meaning representation graph having nodes with node labels based on the predicted node labels and edges between nodes based on the predicted edge labels.” (Paragraph 58 describes that the directed acyclic graphs (DAG) are equivalent to an abstract meaning representation graph.  Paragraph 98 describes creating a DAG with the previously determined data.)
With regard to Claim 5, Fan describes “predicting an edge label by the third neural network by:
predicting whether an edge exists between the pair of nodes; (Paragraph 142 describes predicting edges based on probabilities.)  and
if an edge is predicted to exist between the pair of nodes, classifying an edge label from a set of edge labels having a highest probability of being the edge label for the edge.  (Paragraph 142 describes predicting edge labels.)
With respect to Claims 8 and 13, device Claim 8 and method Claim
1 are related as a device programmed to perform the same method, with each
claimed device function corresponding to each claimed method step. Further,
paragraph 43 of Fan describes processor that executes a program stored in memory.  Accordingly, Claims 8 and 13 are similarly rejected under the same rationale as applied above with respect to Claims 1 and 5.
With respect to Claims 15 and 19, computer readable medium Claim 15 and method Claim 1 are related as a computer readable medium programmed to perform the same method, with each claimed computer readable medium function corresponding to each claimed method step. Further, paragraph 43 of Fan describes processor that executes a program stored in memory. Accordingly, Claims 15 and 19 are similarly rejected under the same rationale as applied above with respect to Claims 1 and 5.


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2, 8, and 16 are rejected under 35 U.S.C. 103 as unpatentable over Fan in view of U.S. Pat. App. Pub. No. 20200026770 (Li et al, hereinafter “Li”).
With regard to Claim 2, 8, and 16, Fan does not explicitly describe this subject matter.  However, Li describes “the one or more syntactic and/or semantic graphs is a constituency graph and a dependency graph; and the method further comprising merging the constituency graph and the dependency graph in the node set and the edge set.”  Paragraph 66 of Li describes that both a dependency parsing graph 602 and a constituency parsing graph 604 are used as input, which would result in the merging of the information from the 2 graphs.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the graphs 602 and 604 as described by Li into the system of Fan to input different types of information, as described in paragraph 67 of Li.

12.	Claims 3, 9, and 17 are rejected under 35 U.S.C. 103 as unpatentable over Fan in view of U.S. Pat. App. Pub. No. 20200394499 (Yao et al, hereinafter “Yao”).
With regard to Claims 3, 9, and 17, Fan does not explicitly describe this subject matter.  However, Li describes “the first neural network comprises a graph neural network having convolution layers and de-convolution layers.”  Paragraph 36 describes a graph neural network including convolution layers and de-convolution layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the GNN as described by Yao into the system of Fan to improve performance over CNNs, as described in paragraph 3 of Yao.

13.	Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as unpatentable over Fan in view of U.S. Pat. App. Pub. No. 20210216861 (Bandyopadhyay et al, hereinafter “Ban”).
With regard to Claims 6, 14, and 20, Fan does not explicitly describe this subject matter.  However, Ban describes “receiving the input sentence from a second computing device; (Paragraph 40 describes a graphing device receiving input through a cloud environment.) and
providing the generated abstract meaning relation graph to the second computing device. (Paragraph 40 describes a graphing device providing output through a cloud environment.)
Allowable Subject Matter
14.	Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The cited are does not describe or suggest:
“determining, based on the learned representation, whether to copy a lemma from a set of lemmas or to generate the abstract concept from a concept library based on a probability to copy a lemma and the probability to generate the abstract idea, by the second neural network; and
predicting the lemma to copy or the abstract idea to generate based on the lemma in the set of lemmas or the abstract concept from the concept vocabulary that has the highest probability of being the predicted node label, by the second neural network”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. App. Pub. No. 20220121815 (Gruenewald et al.) also describes a device that graphs an input sentence.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656